DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton Corp. WO 2016/049320 in view of Horrer et al US 6,609,537.
Eaton Corp. discloses an evaporative emissions control system comprising: a first roll-over valve (ROV) pick-up tube (40) disposed in a fuel tank (12); a first solenoid (50) fluidly coupled to the first ROV pick-up tube (40) and configured to selectively open and close a pathway fluidly coupled to the first ROV pick-up tube (40); a canister inlet line (can in); a second solenoid (52) fluidly coupled to the canister inlet line (can in) and configured to selectively open and close a pathway fluidly coupled to the canister inlet line; a manifold assembly (24) including the first and second solenoids (50, 52) configured to selectively open and close the pathways in the manifold assembly in order to provide over-pressure and vacuum relief for the fuel tank; and a control module (30) that regulates operation of the manifold assembly (24) based on operating conditions to vent the first and second solenoids (50, 52) (see paragraphs [0043]-[0046], [0050]-[0056], [0062], [0065]-[0078] and figures 1, 3-19, 21A-26).
Horrer et al disclose discloses an evaporative emissions control system comprising: a first roll-over valve (ROV) pick-up tube (40) disposed in a fuel tank (12); a first solenoid (50) fluidly coupled to the first ROV pick-up tube (40) and configured to selectively open and close a pathway fluidly coupled to the first ROV pick-up tube (40); a fuel line vent vapor (FLVV) pick-up tube (36) disposed in the fuel tank (12); a manifold assembly (24) including the first and second solenoids (50, 52) configured to selectively open and close the pathways in the manifold assembly in order to provide over-pressure and vacuum relief for the fuel tank; a canister (32) fluidly coupled to the manifold assembly (24) through a canister inlet line (can in); and a control module (30) that regulates operation of the manifold assembly (24) based on operating conditions to vent the first solenoid (50) and a second solenoid (52) to the canister (32) (see paragraphs [0043]-[0046], [0050]-[0056], [0062], [0065]-[0078] and figures 1, 3-19, 21A-26). 
Eaton Corp. fails to explicitly disclose a second vent valve disposed on a second vent tube that is configured to selectively open and close a second port fluidly coupled to the second vent tube (hereinafter, difference 1), wherein a vehicle fuel tank comprises a saddle tank having a first lobe, a second lobe and a raised portion arranged generally at a top portion of the fuel tank, and wherein a first vent valve is arranged generally in the first lobe and the second vent valve is 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the teachings of Horrer et al with the teachings of Eaton Corp. because Eaton Corp. and Horrer et al are concerned with mutually related technical fields and there is no need for fundamental changes in the key features or for a new technical idea in combining the subject matters of Eaton Corp. and Horrer et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747